Citation Nr: 9923951	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-41 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for posttraumatic stress 
disorder (PTSD) on appeal from an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO granted entitlement to service 
connection for PTSD and assigned a noncompensable (0 percent) 
disability rating.  The case previously came before the Board 
and was remanded for additional action by the RO before 
returning to the Board in furtherance of the appeal.

In this decision, the Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD is manifested by the 
lack of any specific complaints of PTSD symptomatology and no 
objective signs of social or industrial impairment.


CONCLUSION OF LAW

The criteria for an assignment of a compensable rating for 
PTSD have not been satisfied.  38 U.S.C.A. §  1131, 5107 
(West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Codes 9411, 9440 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  In a February 1996 rating 
decision, the RO granted service connection for PTSD with a 
noncompensable rating, effective September 15, 1995, the date 
of receipt of the veteran's claim.  The veteran's service 
records show that he is a combat veteran of World War II, and 
received The Purple Heart Medal for shrapnel wounds sustained 
during combat action in Germany in March 1945.  He was also 
involved in an inservice accident when a bridge that he was 
on crossing the Rheine River collapsed.  His service medical 
records do not show any evidence of treatment for a 
neuropsychiatric disorder in service.  VA outpatient 
treatment records from July to September of 1995 reveal that 
the veteran was treated for depression and suicide ideation.  
A December 1995 VA examination reveals that the veteran had 
impaired cognitive process, memory, judgment, and insight.  
He was not able to answer any of the examiner's questions 
well, repeatedly stating "I don't know" to such questions 
as the months of the year, the name of the President of the 
United States, basic addition and substraction, and home town 
location relative to the examination site.  His wife had to 
be called into the examination room to assist with any of the 
questions.   He was diagnosed with dementia, Alzheimer type 
senile onset, as well as PTSD, chronic by history, and 
paranoid personality disorder.  The RO found that the 
available medical evidence failed to show any PTSD 
symptomatology at the time of the examination.  Subsequent 
rating decisions confirmed the noncompensable rating for the 
veteran's PTSD. 

As indicated above, the veteran has appealed the assignment 
of a noncompensable rating for his service connected PTSD, 
and contends that a higher rating is warranted due to the 
fact that his PTSD condition has worsened.  After a review of 
the records, the Board finds that the evidence is against his 
claim for an increased evaluation.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in an June 1997 statement of the case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

Under the former rating criteria, a 100 percent rating is 
assigned for mental disorders when, by reason of 
psychoneurotic symptoms, the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

A 50 percent evaluation under the former rating criteria is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

A 30 percent rating under the former rating criteria is 
assigned in cases of definite impairment in the ability to 
establish or maintain effective an wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 
1993), 57 Fed.Reg 4753 (1994). 

A 10 percent rating under the former rating criteria is 
assigned in cases where there the criteria are less than 
criteria for the 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.

A 0 percent rating under the former rating criteria is 
assigned in cases where there are neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.   

Under the revised rating criteria set forth in the Schedule, 
a 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 0 percent rating is assigned when a mental condition has 
been formerly diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication. 

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra.  Since the 
veteran is presently rated as noncompensable, the Board will 
first look to the previous and present criteria for the next 
higher rating, 10 percent.  Under the old regulations, the 
evidence would have to show that the veteran's displayed some 
emotional tension or anxiety, with mild social and industrial 
impairment.  On the other hand, the new criteria for 10 
percent disability requires evidence of decrease work 
efficiency only during periods of significant stress or 
evidence of PTSD being controlled by medication.   

The Board finds that neither rating criteria is clearly more 
favorable to the veteran than the other criteria.  Both 
criteria are based on essentially the same evidence of mild 
symptoms of stress and anxiety that have a limited impact on 
occupational functioning.  As the Board does not find that 
either criteria is clearly more favorable, both criteria will 
be assessed to evaluate the extent of the veteran's 
disability.

The most recent VA examination report of record, from 
February 1999, includes a review of the complete 
neuropsychological evaluation completed by VA in June 1998.  
In that evaluation the VA examiner found that the veteran was 
seriously demented.  He could not remember what he did for a 
living, in which branch of the service he served during the 
war, or even his wife's name.  He could not read or write, 
was not oriented to time or place, and did not know his own 
age, date of birth or place of birth.  The presentation of 
the veteran was most consistent with the diagnosis of 
dementia secondary to cerebrovascular disease.  When 
specifically asked about World War II experiences, the 
veteran replied, "I think I thought about it one time since 
I was back."  The VA examiner concluded that the veteran 
seemed too demented to be consciously affected by PTSD.

The VA examiner in February 1999 also found the veteran 
unable to orient to person, place or time.  He showed 
profound memory loss, his speech was slow, irrelevant and 
illogical, and could not answer even the most basic 
questions, such as how long he has been in a nursing home.  
The examiner concluded, as did the previous VA examiner, that 
the veteran is too profoundly demented to be consciously 
affected by his service connected PTSD.  He also concluded 
that the veteran is totally impaired, both socially and 
industrially, due to his Alzheimer's Disease, and that he 
could not determine the level of social and industrial 
impairment due to PTSD.  The diagnosis was dementia, 
Alzheimer's type, chronic, severe, and PTSD by history.    

In analyzing the veteran's current level of disability using 
the old rating criteria, the Board finds that the veteran 
does not satisfy the criteria for a compensable rating.  As 
the recent examinations reveal, the veteran's disability from 
Alzheimer's Disease is so profound that he does not show any 
impairment that can be attributed to PTSD.  He does not 
exhibit any anxiety or emotional tension, and any social and 
industrial impairment has been determined by medical 
examiners to be related to his dementia, and not PTSD.  
Therefore, the veteran does not rate a compensable rating 
under the old rating criteria.  

Under the new rating criteria, the Board looks for evidence 
of specific symptoms to determine the level of disability for 
his PTSD.  The Board does not find that the 10 percent 
criteria have been satisfied.  The evidence does not show 
that the veteran has mild or transient PTSD symptoms, because 
his dementia is so profound.  Overall, this noncompensable 
rating under the new criteria is also the most appropriate 
description of the extent of the veteran's disability.

The veteran is also entitled to consideration for a 
disability rating higher than the 10 percent considered by 
the Board.  The veteran does not meet the criteria for the 
next higher rating, 30 percent, under the old or new 
criteria.  The evidence does not show that the veteran has 
definite social and industrial impairment due to his PTSD.  
It also does not show that he has such symptomatology as 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment,  or mild memory loss due to PTSD as 
opposed to Alzheimer's Disease. 

The Board does not find that the 50 percent criteria have 
been satisfied under the old or new criteria.  The evidence 
does not show that the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired due to PTSD; and that his PTSD symptoms 
result in considerable industrial impairment.  Furthermore, 
the evidence does not show that he has a flattened affect, 
abnormal speech, panic attacks more than once a week, 
difficulty in understanding commands, or impaired memory or 
judgment due to PTSD.  The veteran also does not meet the 
criteria for a 70 percent rating under the old or new 
criteria.  The old rating requires severe impairment of 
social and occupational functioning.  The record does not 
show that the psychiatrists have considered the veteran's 
psychiatric disability as being severe.  Under the new 70 
percent criteria, the veteran would have to show such 
symptoms as suicidal ideations, obsessional rituals, 
illogical or obscure speech, near continuous panic 
depression, spatial disorientation, and neglect of personal 
hygiene and appearance.  Although the evidence shows that the 
veteran has displayed signs of suicide ideation, this symptom 
has not been specifically associated with his PTSD diagnosis, 
as opposed to his dementia or depression.  He has not 
displayed any of these other symptoms listed.  Likewise, the 
100 percent criteria under either new or old criteria are not 
evidenced.  There are no signs of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, nor evidence of virtual isolation in the community, 
as under the old criteria.  The evidence shows that the 
veteran's demonstrable inability to obtain or retain 
employment is related to his Alzheimer's dementia, not his 
PTSD.  Similarly, the record shows that any evidence of gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
inability to maintain minimum hygiene, or disorientation or 
memory loss can only be attributed to his dementia.  After 
thorough review of the record, the Board finds that the 
noncompensable disability rating most nearly fits the 
veteran's symptomatology.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § .3321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

This noncompensable disability rating according to the 
Schedule does not, however, preclude the Board from granting 
a higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the evidence reflects 
that those manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his PTSD, but rather nursing 
home care for his dementia, and the PTSD condition, separate 
from his other psychiatric problems, has not had such an 
unusual impact on his employment as to render impractical the 
application of regular schedular standards.  There is no 
evidence that the impairment resulting from PTSD warrants 
extraschedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by the noncompensable 
schedular evaluation.  Extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a compensable rating for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

